Paul AVard, Associate Justice, (dissenting). For reasons hereafter stated I am unable to agree with the majority opinion. ■ The court gave two instructions. The first instruction told the jury appellant was entitled to “just compensation” for the land taken. The majority hold this instruction to be reversible error because it did not tell the jury what constituted “just compensation”. The second instruction did tell the jury what constituted “ just compensation”, and that is conceded to be true by the majority. It is not contended by appellant or stated by the majority that the two instructions are contradictory as a matter of law. In the case of Roland v. Terryland, Inc., 221 Ark. 837, 844, 256 S.W 2d 315, where the same question was being' considered, we said, quoting from Hearn v. East Texas Motor Freight Lines, 219 Ark. 297, 241 S.W. 2d 259: " ‘They [instructions] are ordinarily read to the jury with continuity and unless contradictory as a matter of laiv must be considered as a whole’ ” (Emphasis added). We have uniformly held that instructions must be considered as a whole. Wright v. Rochner, 233 Ark. 50, 342 S.W. 2d 483, and Purnell v. Missouri Pacific Ry. Co., 235 Ark. 957, 362 S.W. 2d 674. In addition, the court in this case told the jurors “not to take any one of the instructions as the law of the case, but to consider each instruction with every other instruction and consider all instructions as a whole ’ ’! The majority is fearful the appellee’s attorney might sway the jury by emphasizing the first instruction. If we assume jurors are that easily swayed, then appellant was fully protected because his attorney could stress the second instruction.